Citation Nr: 1143573	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-24 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for chronic obstructive sleep apnea.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980, September 2001 to September 2003, March 2004 to April 2004 and September 2005 to July 2006.  He also had service in the Iowa Air National Guard.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on September 16, 2011, by means of video conferencing equipment with the Veteran in Des Moines, Iowa, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

In an October 2008 rating decision, the RO granted the Veteran's claim of entitlement to service connection for a chronic lumbar strain; a 10 percent evaluation was assigned, effective October 31, 2007.  In a March 2009 rating decision, the RO granted the Veteran's claim of entitlement to service connection for a chronic cervical strain; a 20 percent evaluation was assigned, effective November 25, 2008.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with the assigned evaluations or effective dates.  Accordingly, those issues are not on appeal and will be discussed no further.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  Resolving all reasonable doubt in favor of the Veteran, the Veteran has continuously suffered from chronic obstructive sleep apnea since service. 


CONCLUSION OF LAW

Service connection for chronic obstructive sleep apnea is warranted.  38 U.S.C.A. § 1110 West (2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the Veteran's claim is being granted to the fullest extent, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Discussion

Concerning element (1), evidence of a current disability, it is uncontroverted that the Veteran has been diagnosed with chronic obstructive sleep apnea.  See e.g., a November 2007 VA sleep study and a February 2008 VA examination report.  As such, element (1) has been demonstrated.  

Regarding element (2), evidence of the in-service incurrence of a disease or injury, the Veteran has asserted that he began experiencing sleep difficulties in 2003.  See a June 2009 statement from the Veteran and the September 2011 hearing transcript at pages 11 and 12.  Indeed, in a June 2003 Post-Deployment health assessment, the Veteran reported having "frequent trouble sleeping" and "feeling tired after sleeping during deployment."  The Veteran was diagnosed with insomnia at that time.  Otherwise, the Veteran's service treatment records are devoid any instance of complaints of or treatment for chronic obstructive sleep apnea.  

In this case, while the Veteran has testified that he did not seek or receive treatment for his sleep apnea during his deployments, he has consistently asserted that he experienced symptomatology relating to such, to include sleep difficulty and tiredness after sleeping, during deployment.  See a June 2009 statement from the Veteran and the September 2011 hearing transcript at page 11.  The Veteran is certainly competent to assert matters which he has experienced first-hand.  See Layno, Rucker and Cartwright, all supra.  Indeed, the Board has no reason to disbelieve the Veteran.  In light of above, the Board concludes that element (2) has been demonstrated.  

The Board notes that the Veteran was first diagnosed with chronic obstructive sleep apnea in November 2007.  See the November 2007 VA sleep study.  The Board notes that this diagnosis was made after the initial post-service year.  Moreover, chronic obstructive sleep apnea is not recognized by VA as a "chronic disease" as per 38 C.F.R. §§ 3.307(a)(3) and 3.309(a).  Accordingly, the Veteran cannot be availed by the application of these provisions.  

Concerning element (3), medical evidence of a nexus between the claimed in-service disease or injury and the current disability, the Board notes that the only nexus evidence of record is unfavorable to the Veteran's claim.  After a review of the Veteran's VA claims file and in interview with and physical examination of the Veteran, the February 2008 VA examiner provided a diagnosis of mild chronic sleep apnea and opined that such was "at least likely as not due to his military experience."  While this opinion appears to be favorable to the Veteran's claim, the VA examiner's reasoning is unfavorable to the Veteran's claim.  Specifically, the examiner stated that the Veteran's chronic obstructive sleep apnea "would be a consequence of his age, his shift work for more than 25 years in the Sioux City Police Department and his continued use of caffeine and nicotine."  Given the examiner's statement offered as reasoning for his opinion, the Board concludes that the examiner intended to provide an opinion which was unfavorable to the Veteran's claim.  The offered opinion is likely the result of a typographical or clerical error.  

Concerning the Veteran's statements that his chronic obstructive sleep apnea is related to his service, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to whether his chronic obstructive sleep apnea is related to his service.  Unlike the varicose veins in Barr or a dislocated shoulder in Jandreau, chronic obstructive sleep apnea is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally-related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In this regard, the etiology of chronic obstructive sleep apnea is a matter of medical complexity.  

Thus, the Board concludes that, although the Veteran is competent to report symptoms he experienced while in service and after service, his statements as to the cause of his current chronic obstructive sleep apnea do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Therefore, the Veteran's statements regarding the etiology of his chronic obstructive sleep apnea in this case do not constitute competent medical evidence on which the Board can make a service connection determination.  

However, the Board notes that lack of a favorable nexus opinion is not fatal to the Veteran's claim.  As noted above, service connection may be granted for a condition by showing continuity of symptomatology after service under the provisions of 3.303(b).  Indeed, the Veteran has asserted that he has continuously suffered from symptomatology associated with chronic obstructive sleep apnea since 2003.  See a June 2009 statement from the Veteran and the September 2011 hearing transcript at pages 11 and 12.  In particular, the Veteran first complained of sleep difficulties in June 2003 and thereafter served on two period of active duty.  Moreover, the Veteran was first diagnosed with chronic obstructive sleep apnea in November 2007, sixteen months after his most recent periods of active duty.  The Veteran's VA outpatient treatment records reflect that it was recommended that he utilize a continuous positive airway pressure (CPAP) machine for treatment in November 2007.  The Veteran accepted this recommendation in January 2008, but he did not receive or begin using the CPAP machine until March 2008.  See VA outpatient treatment records dated in November 2007 and January 2008 as well as a statement from the Veteran dated in March 2008.  The Veteran further testified he has used the CPAP machine continuously since that time.  See the September 2011 hearing transcript at pages 9 - 10.  This is verified in the Veteran's VA outpatient treatment records.  

While the medical evidence of record fails to show continuous treatment for the Veteran's chronic sleep apnea in the initial sixteen months since his separation from service, the Veteran has asserted that he experienced symptomatology associated with chronic obstructive sleep apnea during this time period.  The Court has held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Indeed, as discussed above, the Board finds the Veteran's assertions to be both competent and credible, and there is no evidence to the contrary.  See Layno, Rucker and Cartwright, all supra.  

In sum, the Board concludes that the evidence of record reflects that the Veteran has continuously suffered from chronic obstructive sleep apnea since his separation from service.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for chronic obstructive sleep apnea.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


ORDER

Entitlement to service connection for chronic obstructive sleep apnea is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


